FOR PUBLICATION



ATTORNEYS FOR APPELLANT:                       ATTORNEY FOR APPELLEE:

CORNELIUS B. HAYES                             PERRY D. SHILTS
Fort Wayne, Indiana                            Shilts Law Office
                                               Fort Wayne, Indiana
ANDREA R. TREVINO
Bobilya Law Group LLP
Fort Wayne, Indiana
                                                                        FILED
                                                                     Sep 13 2012, 9:22 am


                                                                             CLERK
                             IN THE                                        of the supreme court,
                                                                           court of appeals and
                                                                                  tax court



                   COURT OF APPEALS OF INDIANA

CORTNEY L. SCHWARTZ,                           )
                                               )
      Appellant/Cross-Appellee/Respondent,     )
                                               )
             vs.                               )   No. 02A03-1109-DR-401
                                               )
JODI S. HEETER,                                )
                                               )
      Appellee/Cross-Appellant/Petitioner.     )


                    APPEAL FROM THE ALLEN SUPERIOR COURT
                    The Honorable Thomas P. Boyer, Judge Pro Tempore
                        The Honorable Lori K. Morgan, Magistrate
                             Cause No. 02D07-0807-DR-474


                                   September 13, 2012

                   OPINION ON REHEARING - FOR PUBLICATION

BAILEY, Judge
       Cortney L. Schwartz (“Father”) appealed the trial court’s entry of summary judgment

construing a “true up” provision relating to child support in the marital dissolution agreement

he entered into with Jodi S. Heeter (“Mother”). Mother in her cross-appeal argued that she

was entitled to reopen motions to modify Father’s support obligations. We affirmed in part,

reversed in part, and remanded. In doing so, we concluded that Mother waived her

arguments on the motions for modification of support on appeal. Schwartz v. Heeter, 970

N.E.2d 197 (Ind. Ct. App. 2012). Mother now files her petition for rehearing, which we

grant for the sole purpose of clarifying our holding on her motions for modification of

support.

       In our original decision we stated, “Mother has failed to comply with Appellate Rule

46(A)(8),” and thus waived the question of her motions to modify support. Id. at 205. We

went on to “leave it to the trial court … to determine whether it will reconsider” its decision

on those motions, which motions the court had previously denied. Id. We now clarify our

decision, and specifically the conclusion, to state that we leave whether to reconsider the

motions and hear evidence on them entirely to the discretion of the trial court. Mother is not

entitled to reconsideration as a matter of right. With this clarification, we affirm our original

decision in all other respects.

ROBB, C.J., and MATHIAS, J., concur.




                                               2